This litigation was commenced by executory proceedings to foreclose a mortgage, granted on October 9, 1924, by John P. Savant, on McCrory plantation, then the property of Savant, to secure his note for $14,764.49.
Mrs. Catherine Milburn, wife of John P. Savant, intervened in these proceedings, alleging that, on February 2, 1926, which was after the granting and registry of the mortgage, under foreclosure, and which was following a separation of property between her and her husband, she acquired the property mortgaged, by dation en paiement, from her husband, and that, since the acquisition thereof, she has been in the full possession and administration of the property, residing upon it as the head of the family. She alleges that she is entitled to 160 acres of the property as her homestead, and prays that the acreage so claimed, together with the improvements thereon, be excluded from the foreclosure sale, and, in the alternative, that it be offered for sale separately, and, should a bid be made on it in excess of the $2,000 homestead exemption, granted by the Constitution, then that the price bid, to the extent of $2,000, be paid to her in lieu of the property. The acreage, claimed as a homestead, was *Page 469 
sold separately from the remainder of the plantation, and brought $2,500.
The question presented therefore is whether Mrs. Savant is entitled to $2,000 out of that sum, in preference to the mortgage creditor, as her homestead exemption?
Mrs. Savant claims her homestead exemption under the Constitution of 1921. Section 1 of article 11 of that instrument provides that:
"There shall be exempt from seizure and sale by any process whatever except as herein provided, and without registration, the homestead, bona fide, owned by the debtor and occupied by him, consisting of lands, not exceeding one hundred and sixty acres, buildings and appurtenances, whether rural or urban, of every head of a family, or person having a mother or father or a person or persons dependent on him or her for support; * * * to the value of two thousand dollars. * * *"
This section also provides, inter alia, in the fourth paragraph thereof, that: "The benefit of this exemption may be claimed by the surviving spouse, or minor child or children, of a deceased beneficiary."
The homestead exemption, under this section, may be claimed by virtue of one of two titles: First, where the debtor owns the land, in good faith, claimed by him to be exempt, occupies it as a home, and is the head of a family, or has a person dependent on him or her for support; and, secondly, by the surviving spouse, or minor child, of a deceased beneficiary, by the survival of the homestead, acquired by such beneficiary, in favor of such spouse or child.
Where the homestead, acquired by the deceased beneficiary, survives in favor of one of the spouses, it is not necessary that the spouse, in whose favor it survives, should *Page 470 
have any one dependent upon him or her for support, at least, where the surviving spouse does not seek to claim the exemption against his or her own debts, but only against the debts contracted by the deceased beneficiary. Succession of White,170 La. 403, 127 So. 833.
In this case no question is presented of the survival of a homestead, acquired by a deceased beneficiary, for both the spouses are alive. Therefore the only other method by which Mrs. Savant may claim the homestead exemption successfully is by bona fide ownership of the land, by occupancy thereof as a home, and by being the head of a family or having some one dependent upon her for support. There is no dispute as to her ownership or occupancy of the land. As to her being the head of a family or having some one dependent on her for support, the record clearly discloses that Mrs. Savant's family consists of her husband, a son, and a daughter. The son and the daughter are both majors. The record shows, and, as we appreciate the case, it is conceded, that her son and her daughter are both self-supporting. As to Mrs. Savant's husband, there is nothing whatever in the record to justify the conclusion, if such is intended to be drawn by her, that he is not able either to support himself, and to discharge his obligation of supporting her, or has not done so. If Mrs. Savant intended to take such a position, she should have alleged and established the facts necessary to support it.
In the absence of such proof, we are unable to hold that Mrs. Savant is the head of a family, or that she has some person dependent on her for support. This inability is not overcome by the fact that, under article 119 of the Civil Code, both the husband and wife mutually owe to each other support and assistance, for, under article 120 of the Code, *Page 471 
the husband is obliged to furnish the wife with whatever is required for the convenience of life, in proportion to his means and condition. We are also unable to hold, as urged substantially by Mrs. Savant, that, even though the husband does owe support to the wife, it is a matter of no consequence whether title to the homestead be in the name of the husband or the wife, for, under the plain provisions of section 1 of article 11 of the Constitution, the title to the homestead and the obligation to support, creating the dependency, must occur in the same person.
The trial judge rendered judgment in favor of Mrs. Savant, allowing the homestead exemption, claimed by her. The judgment will have to be reversed.
The judgment appealed from is therefore set aside, and intervener's demand is rejected at her costs in both courts.